DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group 1 in the reply filed on 04/14/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, merely provided arguments against the species election, therefore the election has been treated as an election without traverse (MPEP § 818.01(a)).
Applicant's election with traverse of Species E in the reply filed on 04/14/2022 is acknowledged.  The traversal is on the ground(s) that, because the Examiner did not identify the specific classifications for the various species, there is no search burden as the various species are not from different classifications.  This is not found persuasive as even though the classifications were not listed, the Species are clearly distinctive elements in different classification as set forth below. The Examiner notes that there is no other argument against the species restriction, just that there was no search burden for the Examiner. For clarity, the Examiner lists the classifications below:
	Species A: Jamshidi Needle in at least A61B 10/025
	Species B: Awl in at least A61B 17/1604
	Species C: Probe in at least A61B 1/317
	Species D: Tap in at least A61B 17/7091
	Species E: Screw Driver in at least A61B 17/8875
This shows that each invention has attained recognition in the art as a separate subject for inventive effort, and also a separate field of search (see MPEP 808.02). 
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-14, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Publication 20090163901 awarded to Fisher et al, hereinafter Fisher.
Regarding Claim 1, Fisher teaches a tool (10 in annotated Fig. 1a and para. 0028) for laser-assisted placement of an orthopedic implant (abstract), comprising: a cannulated body having a proximal end and a distal end (bone navigating device 11, Fig. 1a, Para. 0028), wherein the cannulated body comprises an inner channel extending between the proximal and distal ends (driver 12a through bonescrew 12b, Para. 0028 discusses the cannulation); an optical cable arranged within the inner channel of the cannulated body (optical waveguide 18, Fig. 1a, Para. 0028); and a tip arranged at the distal end of the cannulated body (Tip 16, Para. 0031, Fig. 1a), wherein the tip is configured to allow passage of laser radiation (Para. 0033 states that the optical waveguide can be used to conduct laser light) through the distal end of the cannulated body (Fig. 1a, “At least one optical waveguide 18 can extend through the bone penetrating member 12 to the tip and can be adapted to illuminate tissue through a window 20 formed in the tip, and to collect light reflected from the illuminated tissue” in [0028]).


    PNG
    media_image1.png
    274
    573
    media_image1.png
    Greyscale

Regarding Claim 2, Fisher teaches the tool of Claim 1, wherein the tip if further configured to retain the optical cable within the inner channel of the cannulated body (Para. 0033 and Fig. 1E).

Regarding Claim 3, Fisher teaches the tool of Claim 1, further comprising a reflective material arranged on at least a portion of a surface of the inner channel of the cannulated body (Para. 0033 discusses the usage of a reflective cladding on the outer surface of optical fiber 18, and further states that the optical fiber can be fixed in the optical channel (i.e. the inner channel of the cannulated body). It is the Examiner’s position that to be fixed to the channel that the optical fiber must be at least partially in contact with the inner channel, which is the exemplary example provided in the Applicant’s Specification on Pg. 6, Para. 0025).

Regarding Claim 4, Fisher teaches the tool of Claim 1, wherein the tool is a surgical instrument (abstract).

Regarding Claim 6, Fisher teaches the tool of Claim 4, wherein the surgical instrument is a screw driver (Fig. 1a, Driver 12a, Para. 0028) configured to couple to a cannulated screw (cannulated screw 12b, Fig. 1a, Para. 0028). 
 
Regarding Claim 7, Fisher teaches a system for laser-assisted placement of an orthopedic implant (abstract), comprising: a laser sub-system comprising a laser source (Para. 0033 states that the optical waveguide can be used to conduct laser light); a cannulated body having a proximal end and a distal end (bone navigating device 11, Fig. 1a, Para. 0028), wherein the cannulated body comprises an inner channel extending between the proximal and distal ends (driver 12a through bonescrew 12b, Para. 0028 discusses the cannulation), wherein the laser source is configured to deliver laser radiation through the inner channel of the cannulated tool (Fig. 1a, Para. 0028, “At least one optical waveguide 18 can extend through the bone penetrating member 12 to the tip and can be adapted to illuminate tissue through a window 20 formed in the tip, and to collect light reflected from the illuminated tissue”).

Regarding Claim 8, Fisher teaches the system of Claim 7, further comprising an optical cable arranged within the inner channel of the cannulated body, wherein the optical cable is coupled to the laser source (Para. 0033 states that the optical waveguide can be used to conduct laser light) and configured to deliver the laser radiation through the inner channel of the cannulated tool (Fig. 1a, Para. 0028, “At least one optical waveguide 18 can extend through the bone penetrating member 12 to the tip and can be adapted to illuminate tissue through a window 20 formed in the tip, and to collect light reflected from the illuminated tissue”).

Regarding Claim 9, Fisher teaches the system of Claim 7, wherein the laser source is aligned with the cannulated tool to pass the laser radiation through the inner channel of the cannulated tool (Fig. 1a, Para. 0028, “At least one optical waveguide 18 can extend through the bone penetrating member 12 to the tip and can be adapted to illuminate tissue through a window 20 formed in the tip, and to collect light reflected from the illuminated tissue” Examiner notes that when the waveguide is pulled taut, it is aligned with the laser source 22).

Regarding Claim 10, Fisher teaches the system of Claim 7, wherein the laser sub-system is further configured to control at least one of power of the laser radiation (Para. 0033 states that the optical waveguide can be used to conduct laser light, Para. 0034, “One or more control devices in the form of, for example, buttons or knobs disposed on the processor, can be used to activate the light source to order to transmit light along the optical waveguide 18 in order to illuminate the tissue.”).

Regarding Claim 11, Fisher teaches the system of Claim 7, further comprising a user interface operably coupled to the laser sub-system, wherein the user interface is configured to receive commands from a user (Para. 0034, “One or more control devices in the form of, for example, buttons or knobs disposed on the processor, can be used to activate the light source to order to transmit light along the optical waveguide 18 in order to illuminate the tissue” Examiner is interpreting that the buttons/knobs meet BRI of a user interface).

Regarding Claim 12, Fisher teaches the system of Claim 7, wherein the laser source is an ultraviolet laser source (Para. 0033).

Regarding Claim 13, Fisher teaches the system of Claim 7, wherein the laser source is an infrared laser source (Para. 0033). 

Regarding Claim 14, Fisher teaches the system of Claim 7, wherein the cannulated tool is a surgical instrument (abstract).

Regarding Claim 16, Fisher teaches the system of Claim 14, wherein the surgical instrument is a screw driver (Para. 0012) configured to couple to a cannulated screw (Para. 0008).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication 20090163901 awarded to Fisher et al, hereinafter Fisher, in view of US Patent Publication 20170333052 awarded to Ding et al, hereinafter Ding.
Regarding Claims 17 and 18, Fisher teaches the system of Claim 7. Fisher does not teach where the system further comprises a surgical robot comprising a guide and a robotic arm, wherein the guide is attached to the robotic arm, and wherein the cannulated tool is configured to slide in the guide.
However, in the art of orthopedic surgical robots, Ding teaches the usage of a surgical robot with a robotic arm and guide, wherein the guide is attached to the robotic arm, and wherein the cannulated tool is configured to slide in the guide (Para. 0051, “the medical device may further include a flexible shaft 14 positioned within the lumen 26 of the flexible tubular member 12. The flexible shaft 14 may include a cutting tool 50 at its distal end” Para. 0058, “When the medical device 10 is used as an end effector with a robotic arm, housing 20 may secure the medical device 10 relative to the robotic arm via base 21”), for the purpose of helping the surgeon control the placement of a tool (Para. 0004).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fisher by Ding, i.e. by using the device of Fisher in the surgical robot of Ding, for predictable purpose of improving control of tool placement. 

Regarding Claim 19, Fisher teaches the system of Claim 7. Fisher does not teach wherein the system further comprises a navigation system configured to guide the cannulated tool during a surgical procedure.
However, Ding teaches a navigation system in its surgical robot configured to guide the cannulated tool during a surgical procedure to prevent the tool from cutting outside of the intended treatment area (Para. 0060). The computer system (navigation system) of Ding may prevent the cutting tool 50 to pass certain boundaries designated in a surgical plan, such as a boundary to prevent the cutting tool 50 from cutting too deeply into the patient's bone (Para. 0060). To prevent passage of the cutting tool 50 into undesired locations, the computer system may either stop or prompt bending of the tubular member 12 (Para. 0060).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fisher by Ding, i.e. by using the navigation system of Ding to guide the tool of Fisher, for the predictable purpose of preventing placement of medical tool in undesired locations within a patient and staying within designated boundaries in a surgical plan. 

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jess Mullins whose telephone number is (571)-272-8977. The examiner can normally be reached between the hours of 9:00 a.m. – 5:00 p.m. M-F. 
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung, can be reached at (571)-272-8506. The fax number for the organization where this application or proceeding is assigned is (571)-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)-786-9199 (In USA or Canada) or (571)-272-1000. 

/JLM/
Examiner, Art Unit 3792

/UNSU JUNG/Supervisory Patent Examiner, Art Unit 3792